UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A Amendment No. 1 SANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2012 Commissionfile number 000-29483 Pacific Sands, Inc. (Exact Name of Registrant in its Charter) Nevada 88-0322882 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4611 Green Bay Road Kenosha, WI 53144 (Address of principal executive offices (Zip Code) (262) 925-0123 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ NoS Indicate by a check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, or “smaller reporting company in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.). Yes¨Nox Registrant's revenues for its most recent fiscal year: $1,883.013. Market value of Common stock held by non-affiliates atDecember 31, 2011:$3,526,843. Shares of Common Stock outstanding at October 15, 2012: 63,683,253 shares. Documents incorporated by reference: None EXPLANATORY NOTE The purpose of this Amendment No. 1 (“Amendment”) to our quarterly report on Form 10-K for the period ended June 30, 2012, originally filed with the U.S. Securities and Exchange Commission on october 15, 2012, is solely to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T. No other changes have been made in this Amendment.This Amendment speaks as of the original date of our Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Under Rule 405(a)(2)(ii) of Regulation S-T, this Exhibit 101 is permitted to be furnished by amendment within 30 days of the original filing date of the Form 10-K. Item 15. Exhibits (a) Attached Exhibits 101 INS XBRL INSTANCE DOCUMENT* 101 SCH XBRL SCHEMA DOCUMENT* 101 CAL XBRL CALCULATION LINKBASE DOCUMENT* 101 LAB XBRL LABELS LINKBASE DOCUMENT* 101 PRE XBRL PRESENTATION LINKBASE DOCUMENT* 101 DEF XBRL DEFINITION LINKBASE DOCUMENT* * The XBRL related information in Exhibit 101 shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933. as amended, except as shall be expressly set forth by specific reference in sich filing or document. SIGNATURES Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pacific Sands, Inc (Registrant) By: /s/ Michael D. Michie Michael D. Michie President & Chief Executive Officer Chief Financial Officer, Director October 15, 2012
